PEL

IN THE UNITED STATES DISTRICT COURT NOV 1 5 2019

 

FOR THE DISTRICT OF MONTANA OO ee aistriet Coun

BILLINGS DIVISION Billings
GARY HILL as personal )

representative of the ESTATE OF ) Case No. CV-19-17-BLG-SPW
KAREN LECOU, )
)
Cross-claimant, )

) ORDER STAYING ACTION
vs. )
, )
ROBERT LECOU, )
)
Cross-claim Defendant. )

Before the Court is Cross-claimant Gary Hill’s Motion for Stay of Action
(Doc. 32.) Cross-claim Defendant Robert LeCou stated he opposed the motion but
did not file a response brief.

This case involves the distribution of the life insurance benefits (“Plan
Benefits”) of Karen LeCou. Under Mont. Code Ann. § 72-2-813, a beneficiary who
intentionally kills a decedent forfeits all benefits with respect to the decedent’s
estate, including life insurance benefits. However, in this matter where payment
may be controlled by the Employment Retirement Income Security Act of 1974, it
is unclear whether § 72-2-813 applies.

Under § 72-2-813, there are two ways to establish criminal accountability for

the “felonious and intentional killing of the decedent”: a judgment of conviction and
exhaustion of all rights to appeal, or through the petition of an interested person to
the Court and a determination under the preponderance of evidence standard that the
individual would be found criminally liable. § 72-2-813(7).

LeCou’s conviction for intentionally killing Karen LeCou is currently on
appeal to the Montana Supreme Court. If LeCou’s conviction is overturned, Hill
states LeCou will be the undisputed legal beneficiary of the interpleaded plan funds.
(Doc. 32 at 3.) Hill asks this Court to stay the proceedings until LeCou exhausts the
appeal process or is found not to be criminally liable for Karen LeCou’s death. Hill
further states the modest amount of interpleaded funds makes it economically
unrealistic for the Estate of Karen LeCou to pursue what is effectively a civil murder
trial parallel to the State’s criminal and appellate proceedings. (Id.)

The Court agrees. Resolving the case is not possible until LeCou has
exhausted the appeal process, and requiring the Estate of Karen LeCou to prove
LeCou caused Karen LeCou’s death is unreasonable given the amount of funds in
dispute. Accordingly,

IT IS HEREBY ORDERED:

1. Gary Hill’s Motion to Stay Action is GRANTED.

2. This action is STAYED until the parties notify the Court that: (a) Robert

LeCou has exhausted the appeal process and has been found criminally
liable for Karen LeCou’s death; or (b) Robert LeCou is found not to be

criminally liable for Karen LeCou’s death.

; he
Dated this /2 day of November, 7

“SUSAN P. WATTERS
United States District Court Judge
